DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-5, 7, 8, 10-14, 19, 20, 22, and 23 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 13, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim 19 have been considered but are moot because the new grounds of rejection have been made necessitated by amendments.


Allowable Subject Matter
Claims 1-5, 7, 8, and 10-14 are allowed.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Halsne (US 2019/0060657) in view of Carlson (US 10,097,353).
Re Claim 19, Halsne discloses a carry case configured to contain and monitor an Automated External Defibrillator (AED) (fig. 8, para. [0063]), said carry case comprising: 
a space for containing the AED (Fig. 8, para. [0063], all AED, monitoring, and sensing components are contained within a carrying case 802.);
a monitoring device for remotely monitoring a physical state of AED (para. [0063], fig. 8, a monitoring device 804); and 
a space which contains the monitoring device (Fig. 8, para. [0063], all AED, monitoring, and sensing components are contained within a carrying case 802. Carrying case 802 may be arranged such that monitoring device 804 may be retained in a lid portion of the case, and out of the way of the AED 100 and other accessories that are needed for use. FIG. 8 indicates that the monitoring device 804 could be sized to fit within a space otherwise filled by a spare battery.),
said monitoring device comprising a controller (para. [0065], monitoring device 804 may include a hardware processor 810). 
Halsne discloses, in another embodiment, a monitoring device 300 (para. [0041], fig. 4) comprising a controller (para. [0041], hardware processor 306) and an accelerometer (para. [0043], sensor 304 may be a vibration sensor 404, which can be an accelerometer mounted on the printed circuit assembly. The vibration sensor arranged to detect vibrations induced on the AED case 102 and enabled by the case 102 coupling with beeper 122) and the AED having a speaker or buzzer (para. [0043], beeper 122, fig. 3). 
Halsne is silent regarding the monitoring device comprising a speaker or buzzer and said controller of the monitoring device uses the accelerometer to detect movement of the carry case while the monitoring device is in the carry case, and upon detecting movement of the carry case, the controller uses the speaker or buzzer to emit an audible alarm. 
However, Carlson discloses a secure container (abstract) and teaches the secure container including one or more sensors for detecting potential theft or tampering of the container, where the sensor includes an accelerometer (col. 8, lines 30-40). Carlson discloses that a microcontroller or other processing component of the secure container may evaluate sensor data captured by the one or more sensors to determine whether the sensor data is indicative of potential theft or tampering. The microcontroller may evaluate data received from an accelerometer and/or a gyroscope to determine whether the container is being subjected to acceleration or vibration in excess of a threshold level of acceleration or vibration (col. 8, lines 30-51). If the controller determines that the sensor data is outside of acceptable limits, it may generate an alert message and in certain embodiments, upon detection of potential theft or tampering, the container may output a visual and/or audible alarm (col. 8, lines 51-67). This disclosure discloses a speaker or buzzer and the controller using the accelerometer to detect movement of the container while the controller is in the container and upon detecting movement of the container, the controller uses the speaker or buzzer to emit an audible alarm. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Halsne, by adding an accelerometer and a speaker or buzzer to the monitoring device, wherein said controller of the monitoring device uses the accelerometer to detect movement of the carry case while the monitoring device is in the carry case, and upon detecting movement of the carry case, the controller uses the speaker or buzzer to emit an audible alarm, as taught by Carlson, for the purpose of detecting potential theft or tampering and minimizing the possibility of theft or misuse of the product (col. 8, lines 51-65; col. 9, lines 35-65).   
	Re Claim 22, Halsne discloses a formed insert which is configured to effectively organize contents of the carry case (Fig. 8, para. [0063], Carrying case 802 may be arranged such that monitoring device 804 may be retained in a lid portion of the case, and out of the way of the AED 100 and other accessories that are needed for use. FIG. 8 indicates that the monitoring device 804 could be sized to fit within a space otherwise filled by a spare battery.). Halsne discloses a formed insert configured to fit monitoring device 804.  

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Himelfarb et al. (US 2018/0133495), hereinafter “Himelfarb”, in view of Carlson (US 10,097,353). 
Examiner Note: These grounds of rejection are given in order to give the best grounds of rejection for dependent claim 20 which is not rejected with Halsne in view of Diniaco. 
	Re Claim 19, Himelfarb discloses a carry case configured to contain and monitor an Automated External Defibrillator (AED) (para. [0016] discloses that in some examples, the enclosure may be configured to be portable; example of the interior of the enclosure is shown in fig. 3 and para. [0030]), said carry case comprising: 
a space for containing the AED (para. [0034], fig. 3 shows a space for AED 120); 
a monitoring device for remotely monitoring a physical state of the AED (para. [0034], a controller 310, para. [0036], discloses that a thermostat 315 and controller 310 may operate in concert to detect the internal temperature of the enclosure 115-b and activate the one or more heating elements 320 upon detecting that the internal temperature of the enclosure has dropped below a predetermined first threshold temperature – the controller monitors the ambient temperature of the AED, which reads on “remotely monitoring a physical state of the AED”); and 	
a space which contains the monitoring device (para. [0034], fig. 3 shows a space for a controller), 
said monitoring device comprising a controller (para. [0034], a controller 310). 
	Himelfarb is silent regarding said monitoring device comprising a speaker or buzzer, and an accelerometer, wherein said controller of the monitoring device uses the accelerometer to detect movement of the carry case while the C1arkHill\95535\337591\261378213.v1-11/30/20monitoring device is in the carry case, and upon detecting movement of the carry case, the controller uses the speaker or buzzer to emit an audible alarm. 
However, Carlson discloses a secure container (abstract) and teaches the secure container including one or more sensors for detecting potential theft or tampering of the container, where the sensor includes an accelerometer (col. 8, lines 30-40). Carlson discloses that a microcontroller or other processing component of the secure container may evaluate sensor data captured by the one or more sensors to determine whether the sensor data is indicative of potential theft or tampering. The microcontroller may evaluate data received from an accelerometer and/or a gyroscope to determine whether the container is being subjected to acceleration or vibration in excess of a threshold level of acceleration or vibration (col. 8, lines 30-51). If the controller determines that the sensor data is outside of acceptable limits, it may generate an alert message and in certain embodiments, upon detection of potential theft or tampering, the container may output a visual and/or audible alarm (col. 8, lines 51-67). This disclosure discloses a speaker or buzzer and the controller using the accelerometer to detect movement of the container while the controller is in the container and upon detecting movement of the container, the controller uses the speaker or buzzer to emit an audible alarm. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Himelfarb, by adding an accelerometer and a speaker or buzzer to the monitoring device, wherein said controller of the monitoring device uses the accelerometer to detect movement of the carry case while the monitoring device is in the carry case, and upon detecting movement of the carry case, the controller uses the speaker or buzzer to emit an audible alarm, as taught by Carlson, for the purpose of detecting potential theft or tampering and minimizing the possibility of theft or misuse of the product (col. 8, lines 51-65; col. 9, lines 35-65).   
Re Claim 20, Himelfarb discloses a battery, wherein the monitoring device is powered by the battery of the carry case rather than the AED (para. [0034], [0036], fig. 3 discloses that the enclosure system may further include a battery 305, which can provide power to a controller 310). 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.V.H./
Vynn Huh, August 27, 2022
Examiner, Art Unit 3792 


/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792